Order filed September 14, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00759-CV
                                   ____________

                            JOHN HUYNH, Appellant

                                         V.

     DAVID A. FETTNER, COURT APPOINTED RECEIVER, Appellee


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-28276

                                    ORDER

      On October 23, 2018, this court abated this appeal because appellant’s
brother, Phung Huynh, petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 17-
36801. See Tex. R. App. P. 8.2. It was alleged that the assets made the basis of this
appeal were subject to the bankruptcy proceeding.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed. The parties failed to
advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.



                                  PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.